 Case 3:20-cv-01163-SMY Document 14 Filed 12/23/20 Page 1 of 6 Page ID #26




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEBORAH LAUFER, Individually,      )
                                   )
                       Plaintiff,  )
                                   )
    vs.                            )       No. 20-CV-01163-SMY
                                   )
MAHAKALI, INC., d/b/a RELAX INN )
MARSHALL, an Illinois Corporation, )
                                   )
                       Defendants. )


                         ANSWER TO THE COMPLAINT
              Now comes Defendant, MAHAKALI, INC., d/b/a RELAX INN

MARSHALL, an Illinois Corporation, by Julie A. Webb and Brittany N. Meeker, of

Craig & Craig, LLC, its attorneys, and for its Answer to Plaintiff’s Complaint, states

as follows:


      1. Defendant objects to the allegation that Plaintiff “qualifies as an individual

with disabilities as defined by the ADA” as same is a legal conclusion which requires

no response. Subject to said objection and without waiving same, Defendant states

that it has insufficient knowledge to form a belief as to the truth or falsity of the

allegations contained in numbered paragraph 1 of the Complaint, and demands strict

proof of same.




                                          1
 Case 3:20-cv-01163-SMY Document 14 Filed 12/23/20 Page 2 of 6 Page ID #27




      2. Defendant has insufficient knowledge to form a belief as to the truth or

falsity of the allegations contained in numbered paragraph 2 of the Complaint, and

demands strict proof of same.

      3. Defendant objects to the allegations contained in numbered paragraph 3 of

the Complaint as they call for a legal conclusion for which no response is necessary.

Subject to said objection and without waiving same, Defendant admits that it owns

property at the address referenced in numbered paragraph 3 of the Complaint and

denies the remaining allegations.

      4. Admits that venue is proper in the Southern District of Illinois and denies

that Plaintiff suffered an injury.

      5. Defendant objects to the allegations contained in numbered paragraph 5 of

the Complaint as they call for a legal conclusion for which no response is necessary.

Subject to said objection and without waiving same, Defendant denies the allegation

that it is in violation of Title III of the ADA and admits the remaining allegations.

      6. Defendant objects to the allegations contained in numbered paragraph 6 of

the Complaint as they call for a legal conclusion for which no response is necessary.

Subject to said objection and without waiving same, Defendant denies the allegations.

      7. The allegations contained in numbered paragraph 7 of the Complain are a

statement of law, which speaks for itself.

      8. Admits.




                                             2
 Case 3:20-cv-01163-SMY Document 14 Filed 12/23/20 Page 3 of 6 Page ID #28




      9. Defendant objects to the allegations contained in numbered paragraph 9 of

the Complaint as they call for a legal conclusion for which no response is necessary.

Subject to said objection and without waiving same, Defendant admits that it has a

website and that information regarding its property can be located on the referenced

websites, and denies the remaining allegations.

      10.   Defendant admits that with regard to its property referenced in the

Complaint, booking.com contains the statements, “Facilities for disabled guests,”

“Wheelchair accessible,” “Toilet with grab rails,” and “Raised toilet;” priceline.com

contains the statements, “Accessible rooms/facilities,” and “Facilities for disabled

guests available;” and agoda.com contains the statement, “Facilities for disabled

guests,” and denies the remaining allegations contained in numbered paragraph 10

of the Complaint.

      11. Defendant has insufficient knowledge to form a belief as to the truth or

falsity of the allegations contained in numbered paragraph 11 of the Complaint, and

demands strict proof of same.

      12. Defendant has insufficient knowledge to form a belief as to the truth or

falsity of the allegations contained in numbered paragraph 12 of the Complaint, and

demands strict proof of same.

      13. Defendant denies the allegations contained in numbered paragraph 13 of

the Complaint.




                                         3
 Case 3:20-cv-01163-SMY Document 14 Filed 12/23/20 Page 4 of 6 Page ID #29




      14. Defendant denies the allegations contained in numbered paragraph 14 of

the Complaint.

      15. Defendant denies the allegations contained in numbered paragraph 15 of

the Complaint.

      16. Defendant denies the allegations contained in numbered paragraph 16 of

the Complaint.

      17. Defendant denies the allegations contained in numbered paragraph 17 of

the Complaint.

      18. Defendant denies the allegations contained in numbered paragraph 18 of

the Complaint.

      19. Defendant denies the allegations contained in numbered paragraph 19 of

the Complaint.

      20. Defendant denies the allegations contained in numbered paragraph 20 of

the Complaint.

      WHEREFORE, Defendant denies that the Plaintiff is entitled to judgment in

the amount prayed for or any other amount or costs of suit, or to any other relief, and

prays that judgment be entered in favor of this Defendant and against the Plaintiff,

and that an order be entered providing that this Defendant recover its costs herein

expended.




                                          4
Case 3:20-cv-01163-SMY Document 14 Filed 12/23/20 Page 5 of 6 Page ID #30




                                 MAHAKALI, INC., d/b/a RELAX INN
                                 MARSHALL, an Illinois Corporation,
                                 Plaintiff


                                          s/ Julie A. Webb (with consent)
                                             Julie A. Webb #6238329

                                                    and

                                           s/ Brittany N. Meeker
                                              Brittany N. Meeker #6316865

                                             Of Craig & Craig, LLC
                                             115 North 7th Street
                                             P.O. Box 1545
                                             Mt. Vernon, Illinois 62864
                                             Telephone: 618/244-7511

                                             Its Attorneys




                                   5
 Case 3:20-cv-01163-SMY Document 14 Filed 12/23/20 Page 6 of 6 Page ID #31




                            CERTIFICATE OF SERVICE

             I hereby certify that on December 23, 2020, I electronically filed an

Answer to Complaint on behalf of Defendant, MAHAKALI, INC., d/b/a RELAX INN

MARSHALL, with the Clerk of Court using the CM/ECF system. I further certify

that a copy of said Answer to Complaint was sent by electronic filing to the following:



             Ms. Kimberly A. Corkhill
             Mr. Thomas B. Bacon
             7 N. Coyle Street
             Pensacola, Florida 32502
             kimberlyatlaw@gmail.com
             tbb@thomasbaconlaw.com


                                              Respectfully submitted,

                                              s/Brittany N. Meeker
                                              Of Craig & Craig, LLC
                                              115 North 7th Street
                                              P.O. Box 1545
                                              Mt. Vernon, Illinois 62864
                                              Telephone: 618/244-7511
                                              Fax: 618/244-7628
                                              E-mail: bnm@craiglaw.net




                                          6
